In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00065-CR
     ___________________________

    BILLY DON RUSSELL, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1498393D


    Before Bassel, Gabriel, and Kerr, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Billy Don Russell pleaded guilty to Count 2 (aggravated sexual

assault of a child under fourteen), Count 3 (indecency with a child by contact), and

Count 4 (indecency with a child by contact) in exchange for the State’s waiving

Count 1 (continuous sexual abuse of a child younger than fourteen years of age) and

Counts 5 through 8 (indecency with a child). After a presentence investigation, the

trial court sentenced Russell to twenty-five years’ confinement on Count 2 and ten

years’ confinement each on Counts 3 and 4 and ordered all of the sentences to run

concurrently. The trial court certified that this “is a plea-bargain case, but the trial

court has given permission to appeal, and the defendant has the right of appeal.”

      Russell’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Russell of the motion to withdraw, provided him a copy of the brief, informed him of

his right to file a pro se response, informed him of his pro se right to seek

discretionary review should this court hold that the appeal is frivolous, and took

concrete measures to facilitate Russell’s review of the appellate record. 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). This court afforded Russell the opportunity to file a

response on his own behalf, but he did not do so.

                                           2
      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

      We have carefully reviewed counsel’s brief and the record. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in the

record before us that arguably might support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685

n.6 (Tex. Crim. App. 2006).

      Although not an arguable issue, we note that the trial court’s three judgments

incorrectly state that the “Sex Offender Registration Requirements do not apply to the

Defendant” and that “[t]he age of the victim at the time of the offense was N/A.”

Russell was convicted of aggravated sexual assault of a child under fourteen years of

age and two counts of indecency with a child by contact, and both offenses are

subject to the sex offender registration requirements of Chapter 62 of the Texas Code

of Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 62.001(5)(A). On our

own motion, we modify each of the three judgments to show that the sex offender

registration requirements apply and that the age of the victim at the time of the

offenses was nine years old. See Tex. R. App. P. 43.2(b); Villatoro v. State, No. 05-18-

                                           3
00639-CR, 2019 WL 3940971, at *9 (Tex. App.—Dallas Aug. 21, 2019, pet. filed)

(mem. op., not designated for publication) (modifying judgment to show applicability

of sex offender registration requirements and to state victim’s age); Chol v. State,

No. 05-18-00518-CR, 2019 WL 2266546, at *1 (Tex. App.—Dallas May 24, 2019, no

pet.) (mem. op., not designated for publication) (same in Anders appeal).

      Accordingly, we grant counsel’s motion to withdraw, and we affirm as modified

the trial court’s judgments.

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 10, 2019




                                           4